Citation Nr: 0921577	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for renal 
insufficiency.

3.  Entitlement to service connection for the residuals of 
scarlet fever.

4.  Entitlement  service connection for an appendectomy scar.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
hypertension is related to the Veteran's active military 
service, and hypertension is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
renal insufficiency is related to the Veteran's active 
military service, and a renal insufficiency is not shown to 
have been manifested to a compensable degree within one year 
after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
residuals of scarlet fever related to his active military 
service.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
disability associated with an appendectomy scar related to 
his active military service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred as the result 
of such service.  38 U.S.C.A. § 1110; (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Renal insufficiency was not incurred in or aggravated by 
service and may not be presumed to have been incurred as the 
result of such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309.

3.  The residuals of scarlet fever were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.102, 3.303.

4.  An appendectomy scar was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In March 2006 VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2006 rating 
decision, November 2007 SOC, and August 2008 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VCAA notice.  See Shinseki v. Sanders, 
supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.

The RO did not afford the Veteran a VA examination on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that there is no 
competent evidence of current residuals of scarlet fever and 
appendectomy scar.  While the Veteran had been diagnosed with 
hypertension and renal insufficiency, there is no indication 
that they are associated with an in-service event, as 
discussed below in detail.  Therefore, the Board finds that 
the evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.




II.  Relevant Law, Factual Background and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(d) (2008).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical, or in certain circumstances, evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cardiovascular-renal disease, 
including hypertension, become manifest to a degree of 10 
percent or more within one year after the date of separation 
from such service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309(a) (2008).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Veteran's service treatment records were lost in an 
accidental 1973 fire at the National Personnel Records 
Center.  In the absence of the presumed destroyed service 
medical records, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

A.  Service Connection for Hypertension  
 
In a February 2006 statement, the Veteran wrote that every 
time his blood pressure was checked during his service he was 
told that it was high but that he was not given any 
medication for it.

Private treatment records from P.A.M.C. and E.G.K., M.D., 
show that in October 1996 the Veteran was hospitalized after 
being found to have extremely high blood pressure, 200/130, 
during dental treatment.  The Veteran was noted to have had a 
history of hypertension since 1942, and he reported that he 
had only been on medication for a total three months, with 
none recently.  He also reported that when he had hernia 
surgery three years before he was told that his blood 
pressure was "quite high," was started on short acting 
nifedipine, and did not follow up after his discharge.

Dr. K. also wrote that the Veteran's blood pressure had been 
fairly asymptomatic.  He had a cut in his eye that was not 
new and had a history of claudication of his legs of one 
block duration when walking uphill.  The Veteran had not had 
chest pain, shortness of breath, headaches, extreme fatigue, 
a stroke, or myocardial infarction.  Dr. K wrote that the 
Veteran's blood pressure was initially hard to manage during 
his two day hospitalization but improved with multiple 
medications.  The Veteran was to continue medication upon 
discharge.  Dr. K opined that the Veteran's increase in blood 
pressure was probably from the occasional use of ibuprofen, 
recent stress, and essential hypertension, longstanding.

Private treatment records of W.H., M.D. from October 1996 
indicate that the Veteran's systolic readings were ranging 
from 220 to 240 and his diastolic readings were ranging from 
120 to 148.  He gave a history of hypertension since he was 
21 years old.  Subsequent treatment to November 1997 showed 
continuing treatment with difficulty controlling 
hypertension.  

Private treatment notes from December 1998 through December 
2004 from A.R.B., M.D. again show continuing treatment for 
hypertension with difficulty controlling blood pressure 
levels.  Prescription records from 2003 to 2007 show that the 
Veteran received HCTZ, Atenolol, and Lotrel prescribed by Dr. 
B.

Dr. B wrote in an April 2007 letter that the Veteran was 
being treated under his supervision for aggravated 
hypertension, renal insufficiency, sensorineural hearing 
loss, and macular degeneration.  He continued that the 
Veteran's records with his office went back to October 1996, 
at which time the Veteran's blood pressure was 240/108.

The Veteran wrote in January 2008 that he contacted Dr. S, 
who treated him for high blood pressure when he lived in 
Oregon.  However, Dr. S told him that he had destroyed his 
records upon his retirement and he could not confirm that he 
treated the Veteran.

The gap of approximately 50 years between the Veteran's 
military service and the first time he is shown by the 
documentary record to have been treated for his hypertension 
militates against a finding that he had hypertension since 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Furthermore, although the Veteran wrote that he 
received treatment for hypertension from Dr. S while living 
in Oregon, he stated at 1996 treatment that he had only been 
on medication for hypertension for three months of his life.  
Furthermore, while the treatment notes from the October 1996 
hospitalization indicate that the Veteran had a history of 
hypertension since 1942, this appears to be from the 
Veteran's recounting his own history.  A mere transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Therefore, the Board finds that there is no competent medical 
evidence of record showing that the Veteran had hypertension 
prior to October 1996.

We recognize the sincerity of the arguments advanced by the 
Veteran that his hypertension is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, hypertension 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for hypertension, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



B.  Service Connection for Renal Insufficiency

The Veteran wrote in his February 2006 statement that his 
albumin level was high when he was about to be discharged 
from service and that he believed that this could have been a 
result of his in-service appendicitis.  In a May 2007 
statement, N.M., the Veteran's spouse, wrote that while the 
Veteran was stationed at Barksdale Air Field in Louisiana in 
1945, albumin was found in his kidney.

The Board notes that the Veteran has not been found to be 
service connected for his appendicitis, and that therefore as 
a matter of law he cannot be found to be service-connected 
for a renal insufficiency, secondary to appendicitis.   See 
38 C.F.R. § 3.310(a) (2008).  However, service connection for 
renal insufficiency will be considered on a direct basis.  

An October 1996 ultrasound from private treatment showed that 
the Veteran's kidneys were normal.

September 2001 testing showed that the Veteran's creatinine 
was 1.8, the highest that had been measured for him, his 
blood urea nitrogen was 22, and his hematrocrit was 49.  Dr. 
B diagnosed the Veteran with renal insufficiency, and in his 
April 2007 letter discussed above he included it amongst the 
disorders for which he was treating the Veteran.  

The gap of approximately 55 years between the Veteran's 
military service and his diagnosis with renal insufficiency 
militates against a finding that he had this disorder since 
service.  See Maxson, supra.  The record does not indicate 
that the Veteran had any follow up treatment related to a 
finding of high albumin in service, and nothing in his post-
service treatment records shows that he was treated for a 
renal insufficiency between his active service and 2001, or 
links the 2001 diagnosis of renal insufficiency to his active 
service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his renal insufficiency is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  See also Robinson, supra.  However, 
renal insufficiency requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for renal insufficiency, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

C.  Service Connection for the Residuals of Scarlet Fever

The Veteran wrote in his March 2006 statement that he got 
scarlet fever two days before his discharge and that he did 
not know what it was until he was on his way home and the 
skin began peeling off of his hands.  Ms. M wrote that the 
Veteran came down with scarlet fever in 1945 and was 
discharged when the fever broke.

The post-service treatment records that have been associated 
with the claims file do not contain any complaints or 
treatment related to scarlet fever or its residuals.  In his 
April 2007 letter, Dr. B. did not include scarlet fever or 
its residuals in the list of disorders for which he was 
treating the Veteran.

As above, the Board recognizes the Veteran's sincere belief 
in his claim, but the resolution of issues that involve 
medical knowledge requires professional evidence, and the 
residuals of scarlet fever require specialized training for a 
determination as to diagnosis and causation.  See Jandreau, 
Espiritu, supra.  In the present case there is no medical 
evidence of record showing that the Veteran currently has the 
residuals of scarlet fever that are related to his active 
military service.  The Board recognizes that the Court of 
Appeals for Veterans Claims has also held that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  However, where, as here, the 
overall evidence of record fails to support a diagnosis of 
the claimed disorder as a chronic condition at any time, that 
holding is inapplicable.

Because the evidence preponderates against the claim of 
service connection for the residuals of scarlet fever, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

D.  Service Connection for an Appendectomy Scar

The Veteran wrote in his February 2006 statement that he had 
surgery for appendicitis in Baltimore during his service and 
that he has a huge scar that was painful for many years.  He 
continued that he went to a private doctor after his service 
who killed the nerve, so it is no longer painful.  Ms. M 
wrote in her May 2007 letter that the Veteran had an 
operation for a burst appendix in 1943 and was in bed for two 
weeks.  She indicated that after the Veteran was home he went 
to a doctor because of continued pain and that he was told 
that a nerve was not blocked off on the scar.

The post-service treatment records that have been associated 
with the claims file do not contain any complaints or 
treatment related to an appendectomy scar.  In his April 2007 
letter, Dr. B. did not include an appendectomy scar in the 
list of disorders for which he was treating the Veteran.

As above, the Board recognizes the Veteran's sincere belief 
in his claim, and that he is competent to report that he has 
a scar.  See Jandreau, Espiritu, supra.  However, in the 
present case, there is no medical evidence of record showing 
that the Veteran has had pain related to his appendectomy 
scar since soon after his military service, and there is no 
evidence in the medical record of an appendectomy scar or 
disability related to an appendectomy scar.  The lack of any 
supportive evidence of such disability and of complaints 
related to such disability until the Veteran filed his claim 
in 2006, more than 60 years after service diminishes the 
credibility of his assertions and renders his contentions of 
no probative value.  Similarly, his wife's statement does not 
refer to any current disability.  The Board recognizes that 
the Court of Appeals for Veterans Claims has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, 
the overall evidence of record fails to support a diagnosis 
of the claimed disorder as a chronic condition during the 
period of the claim, that holding is inapplicable.

Because the evidence preponderates against the claim of 
service connection for an appendectomy scar, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra


ORDER

Service connection for hypertension is denied.

Service connection for renal insufficiency is denied.

Service connection for the residuals of scarlet fever is 
denied.

Service connection for an appendectomy scar is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


